DETAILED ACTION
This action is responsive to the amendment filed 11/6/20.
Claims 1, 3-19 and 22-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 3-19 and 22-26 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teaches the combined limitation of independent claims 1, 12 or 19.
With respect to claim 1 the closest available prior art are Dabrowiak et al.  (US 20150230975) and Dabrowiak (US 20140172050, “Dabrowiak 2”).
With respect to claim 1, Dabrowiak teaches a thermal control unit for controlling a patient’s temperature (Abstract and fig. 1), the thermal control unit comprising: a fluid outlet adapted to fluidly couple to a fluid supply line (Fig. 8, outlet of cassette 50 coupled to inlet of heat exchange member 12 or 18); a fluid inlet adapted to fluidly couple to a fluid return line (Fig. 8, inlet of cassette 50 coupled to outlet of heat exchange member 12 or 18); a circulation channel coupled to the fluid outlet and the fluid inlet (Fig. 4a, for instance shows an exemplary flow path through cassette 50); a pump for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet (Par. 18, ‘In the or indeed a second compressor) and the second cold plate 32.’).
Dabrowiak fails to teach that the second cooling unit is positioned downstream of the first cooling unit; or a controller in communication with the first and second cooling units, the controller adapted to selectively enable and disable the first cooling unit based at least partially upon a temperature of the fluid.
With respect to the controller aspect, Dabrowiak teaches an analogous device (Abstract) in which a controller is provided in communication with the different cooling units and is adapted to selectively enable or disable a first cooling unit based at least partially upon a temperature of the fluid (Par. 115, ‘the Working Fluid PID control, that receives input from the Bulk PID control section and from a sensor representing the temperature of the working fluid, and generates a signal that controls the amount of heat being removed from the heat exchange fluid circuit by activating/de-activating the 
In view of Dabrowiak 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Dabrowiak by configuring a controller to be in communication with the different refrigerant loops and adapted to selectively enable or disable the first cooling unit based at least partially upon a temperature of the fluid, as taught by Dabrowiak 2, in order to configure the device to provide feedback temperature control of the working fluid which is cooling the patient. 
Dabrowiak 2, however teaches a configuration in which the different refrigerant loops are provided to cool parallel cooling plates 30/32 and therefore the second refrigerant loop cannot be construed to be ‘downstream’ along the circulation channel. Further, the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to provide the second cooling unit ‘downstream’ from the first cooling unit.
Further, the examiner does not believe that a ‘rearrangement of parts’ rationale would be appropriate in this circumstance since doing so would require a degree of redesign of the system which would modify operation of the device. Therefore, claim 1 and its dependent claims are allowable over the prior art of record. 
With respect to claim 12 the closest available prior art is Dabrowiak 2.
Regarding claim 12, Dabrowiak 2 teaches a thermal control unit for controlling a patient’s temperature (Abstract), the thermal control unit comprising: a housing (Fig. 8, housing of control unit 570); a cartridge adapted to be removably positioned within the housing (Fig. 8, cassette 600), the cartridge including a fluid outlet adapted to fluidly 
Dabrowiak 2 fails to teach that the first cooling unit is comprised in the claimed cartridge. Further Dabrowiak 2 fails to teach a second controller adapted to control the second cooling unit, wherein the first and second controllers are adapted to communicate with each other when the cartridge is positioned within the housing and to coordinate control of the first and second cooling units in order to control a temperature of the a fluid in the circulation channel.
Further, the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to modify Dabrowiak 2 to arrive at the claimed limitations. Therefore claim 12 and its dependent claims are allowable over the prior art of record. 
Regarding claim 19 the closest available prior art are Dabrowiak 2, Cho et al. (US 20030196445, “Cho”) and Weber et al. (US 20140277302, “Weber”).
Regarding claim 19, Dabrowiak 2 teaches a thermal control unit for controlling a patient’s temperature (Abstract), the thermal control unit comprising: a fluid outlet adapted to fluidly couple to a fluid supply line for delivering fluid to the patient (Fig. 2, heat exchanger 96 having fluid coupler 95b connected to inflow line 88); a fluid inlet adapted to fluidly couple to a fluid return line for receiving fluid returned from the patient (Fig. 2, heat exchanger 96 having fluid coupler 95a connected to outflow line 92 ); a fluid circulation channel coupled to the fluid outlet and the fluid inlet (Fig. 5, heat exchanger 225); a pump for circulating fluid through the fluid circulation channel from the fluid inlet to the fluid outlet (Fig. 5, pump 220); a first cooling unit adapted to cool fluid circulating through the fluid circulation channel, the first cooling unit including a compressor, an evaporator, and a condenser (Fig. 5, refrigeration loop 235 containing compressor 245, condenser 250); a fan adapted to blow ambient air onto the condenser (Fig. 5, fan 255 and par. 83, ‘Depending on ambient conditions, and the amount of heat to be removed, condenser may optionally be cooled by a fan 255.’);  a controller (Fig. 5, controller 280) adapted to selectively control a speed of the fan based at least upon a temperature of the fluid circulating through the fluid circulation channel (Par. 83, ‘Depending on ambient conditions, and the amount of heat to be removed, condenser may optionally be cooled by a fan 255.’).
Dabrowiak 2 fails to teach a pre-cooling unit positioned adjacent the fan and adapted to pre-cool the ambient air blown onto the condenser by the fan; and the controller further adapted to divert at least a portion of the fluid from the fluid circulation 
Cho teaches an analogous refrigeration loop in which comprises a pre-cooling unit positioned adjacent the fan and adapted to pre-cool the ambient air blown onto the condenser by the fan (Fig. 7 and par. 55). 
However, Cho differs from the claimed invention in that the diverted fluid that pre-cools the air is refrigerant diverted through a secondary expansion valve at the output of the primary condenser, which is not equivalent to ‘fluid from the fluid circulation channel’, as required by the claim. Therefore, a hypothetical combination Dabrowiak 2 in view of Cho would not arrive at the claimed invention.
Weber teaches an analogous device in which fluid from the working fluid loop itself is diverted to cool the condenser (Fig. 6, liquid cooled condenser 560). However, Webber differs from the claimed invention in that the working fluid diverted from the mixing reservoir 522 does not pre-cool ambient air blown onto the condenser, but rather directly cools the refrigerant within liquid cooled condenser 560. Therefore, a hypothetical combination of Dabrowiak 2 in view of Webber would likewise not arrive at the claimed invention. Further, the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to modify Dabrowiak 2 in order to arrive at all the claimed limitations. Therefore, claim 19 and its dependent claims are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794